DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Response filed Feb. 8, 2022 (hereafter the “2/8 Reply”) has been entered, and new Claims 28-33 have been added.   
Claims 1-12 and 16-33 are pending.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Applicant’s election of Group II, Claims 1-12, without traverse is reconfirmed.  
REQUIREMENT FOR ELECTION OF SPECIES
Applicant’s election of Species A1 (RNA from a T-cell, that encodes a T-cell receptor) and Claims 1-12 and 16-27 as reading on the elected species is reconfirmed. 

Specification
In light of amendment to page 30 of the specification, the previous objection thereto has been withdrawn.  

The amendment filed Feb. 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the term “immune cell-specific” (on page 16 within lines 13-23; on page 17 within lines 20-27; on page 22 within lines 1-9; on page 66 within lines 3-12; and twice on page 71 within lines 8-16) has been amended to –immune cell receptor-specific-- where original term is distinct from the term as amended.
A skilled artisan would understand the original term “immune cell-specific” as referring to that which is specific to an “immune cell” without limitation to a receptor of an “immune cell”.  This is distinct from the amended term, which would be understood as referring to that which is specific (and so limited) to a receptor of an “immune cell”.  Thus the two terms may be viewed as related as a genus and species where the former does not provide disclosure of the latter, especially given the large number of other (non-receptor) species that are specific to an immune cell relative to non-immune cells.  
Applicant’s comments in the 2/8 Reply include indication that the amendments are “to correct a clerical mistake in which the word ‘receptor’ was inadvertently omitted” (see pg 10, 2nd full ¶).  Without questioning the veracity of Applicant’s statement, the indication is not persuasive because there is no exception, based on clerical errors, to the prohibition against introduction of new matter into the disclosure. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  part (a) of the claim recites “a RNA sample”, which should be amended to recite --an RNA sample--.  Appropriate correction is required.

Claim Interpretation
As previously noted, the recitation of “a template-switching reverse transcription reaction” in independent Claim 1 (see step (a) therein) leads to the broadest reasonable interpretation of the claims as requiring embodiments of the “reverse transcription reaction” to include use of a reverse transcriptase (RT) activity that 
“uses a first nucleic acid strand as a template for polymerization, and then switches to the 3’ end of a second template nucleic acid strand to continue the same polymerization reaction” (see col. 6, lines 48-52 of US Patent No. 9,410,173 B2)
based upon the instant specification on page 36, lines 18-20, which incorporates US Patent No. 9,410,173 B2 by reference in its entirety with respect to “[m]ethods and reagents related to template switching”.  
Thus a method that includes use of a reverse transcriptase (RT) activity to produce a first cDNA strand followed by use of a different polymerase activity to produce a complementary second cDNA strand, is not within the scope of the claims.  

Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended independent Claim 1 recites “producing the expression library employing a non-templated end amplification primer in an end-capture method” (emphasis added; see part (c)(i)), where the difference between “a non-templated end amplification primer” and an “end amplification primer” is unclear.  
The instant application as filed does not define nor use the term “a non-templated end amplification primer”.  Additionally, the instant specification does not include use of the term “non-templated end”.  
The specification does, however, include use of the term “end amplification primer” as “generally refer[ing] to a nucleic acid primer used in a PCR reaction to amplify from an end introduced in a double stranded DNA to be amplified” (emphasis added; see pg 12, lines 4-6).  Additionally, the specification also describes “Primers” as being “[a] single product nucleic acid primer, also referred to as a single product nucleic acid synthesis primer [ ] or a first strand primer, includes a template binding domain” (emphasis added; see pg 40, lines 8-11).  
Thus if part (c)(i) of Claim 1 recited “producing the expression library employing an non-templated end amplification primer.  
It is further noted that the specification includes a section titled “Non-Templated Sequences and Non-Template Sequences” on pages 43-48.  That section discloses that “[n]on-template and non-templated sequence may[ ] refer to those sequences present on a primer, [ ] that do not hybridize to the nucleic acid template“ (emphasis added; see pg 43, lines 24-26) and also discloses “[n]on-templated sequences present on [ ] a primer may be present at the 5' end of the oligonucleotide or primer and may, in such instances, be referred to as a 5' non-templated sequence” (see pg 44, lines 8-10).  Based on these descriptions, it is possible to speculate that “a non-templated end amplification primer” is intended to refer to an “end amplification primer” (as described above) with a “non-templated” sequence at the  5’ end.  
Alternatively, it is also possible to speculate that “non-templated” is intended to indicate that the “end amplification primer” hybridizes to a “non-template” sequence at an end of a double stranded DNA, such as “a newly introduced end, e.g., an end generated as a product of a [ ] ligation reaction” as described on page 12, lines 6-11.  But the above possibilities contribute to the ambiguity rather than provide definiteness regarding the metes and bounds of “a non-templated end amplification primer” in part (c)(i) of Claim 1.  
In light of the ambiguities explained above, the skilled artisan is not reasonably apprised of the scope of Claim 1, which renders the claim indefinite.  Dependent Claims 2-12 and 16-33 are indefinite for the same reasons because they fail to provide the necessary clarification.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, part (c)(i) of Claim 1 is interpreted as follows for purposes of examination:  --producing the expression library employing an 
Additionally, it is noted that the above determination is consistent with Applicant’s remarks in the 2/8 Reply (see on pgs 13-14, bridging ¶), although Applicant’s assertion that “a non-templated end amplification primer is a primer that binds to a non-templated sequence added to a newly-introduced end within a double stranded DNA” is an interpretation better supported by revising part (c)(i) to recite --producing the expression library employing an that hybridizes to a non-template sequence in an end-capture method--.  

In addition to the above, new Claims 32 and 33 recite nucleic acid “sequences representing different species of target” RNAs and “sequences representing 70% or more of the different species of target” RNAs, respectively.  
While the bridging paragraph on pages 13-14 of the specification provides support for both claims, the instant application as filed contains no instance of the terms “represent” or “representing” used in the manner of Claims 32 and 33.  
And while common definitions of “represent” as a verb that might be applicable in the context of Claims 32 and 33 include i) to act as a substitute for someone (or something else), ii) to constitute or amount to something someone or something else, iii) to depict, and iv) to state or point out (something) with peculiarity, none of those possibilities provide clarity regarding the metes and bounds of nucleic acid sequences “representing” species of RNAs.  
In light of the foregoing, Claims 32 and 33 are indefinite.  
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the following revisions to Claims 32 and 33 are suggested to obviate this rejection:
32. The method according to Claim 1, wherein the expression library comprises
sequences complementary to different species of target nucleic acids in the RNA sample.
33. The method according to Claim 32, wherein the expression library is a high
complexity library comprising sequences complementary to 70% or more of the different species of target nucleic acids in the RNA sample.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, 16-25 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection necessitated by amendment and so has not been previously presented. 
Independent Claim 1 was amended to include the limitation of “an immune cell receptor-specific amplification primer” from dependent Claim 9 (with corresponding deletion of that limitation from Claim 9).  With that amendment, Claim 1 is directed to a method comprising “amplifying an immune cell receptor-specific cDNA with an immune cell receptor-specific amplification primer” (see part (c)(ii) therein) while Claim 9 remains directed to a method comprising amplifying with that primer in combination with “a 5’ amplification primer”.
A review of the application as filed (and so prior to the amendments filed with the 2/8 Reply) found no support for a step of “amplifying” (e.g. linear amplification) using only “an immune cell receptor-specific amplification primer” as presented in amended Claim 1.  
Instead, the instant disclosure describes amplifying with “an immune cell receptor-specific amplification primer” in combination with “a 5’ amplification primer” as encompassed by Claim 9.  See for example, the following (from pages 67 and 71):

    PNG
    media_image1.png
    88
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    94
    843
    media_image2.png
    Greyscale

The above is also consistent with the drawings, which only depict amplification with PCR using two primers (see e.g. Figs. 5-6, 10 and 12C).  
Thus, the instant application as filed provides no literal or descriptive support for a method comprising “amplifying” using only “an immune cell receptor-specific amplification primer” as encompassed by Claims 1-8, 10-12, 16-25 and 27-33.  Accordingly, those claims are directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  

In addition to the above, dependent Claim 28 recites “wherein the non-templated end amplification primer does not hybridize to a template nucleic acid sequence from the RNA sample”, which is reasonably interpreted as requiring that the “end amplification primer” not hybridize to nucleic acid sequences of “the RNA sample” in part (a) of Claim 1.  
A review of the application as filed found no support for a subset of end amplification primers that do not hybridize to nucleic acid sequences of a starting RNA sample.  
In the interest of clarity, it is also noted that “the RNA sample” is used in part (a) of Claim 1 to generate double stranded cDNA.  Thus the sequences of that “RNA sample” are only present in one of the two strands of the generated cDNA.  As such, the scope of dependent Claim 28 includes end amplification primers that hybridize to one strand, but not the other, of the generated cDNAs.  No support for such primers is found in the application as filed.  Thus, the instant application as filed provides no literal or descriptive support for a method comprising the end amplification primer encompassed by Claim 28.  Accordingly, the claim is directed to subject matter that was not described in such a way as to reasonably convey to one skilled in the relevant art of possession of the claimed invention at the time the instant application was filed.  
It is further noted that dependent Claim 29 is not included in this rejection because it does not include the new matter present in Claim 28.  Amendment of Claim 29 to depend directly from Claim 1 is suggested.  

Claim Rejections - 35 USC § 103 – Withdrawn and New
In light of claim amendments, 
the previous rejection of Claims 1-5, 9-12, 16-18 and 24 under 35 U.S.C. 103 as being unpatentable over Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007 in view of Betts et al. (US 2014/0113332 A1; published 24 April 2014, cited in IDS filed 28 April 2020) and Liss; 
the previous rejection of Claims 6-8, 20-22 and 25-26 under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al. and Liss as applied to Claims 1-5, 9-12, 16-18 and 24 above and further in view of Betts et al. (US 2015/0203906 A1);
the previous rejection of Claim 23 under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al., Liss and Betts ‘906 as applied to Claims 6-8, 20-22 and 25-26 above and further in view of Tang et al.); and 
the previous rejection of Claims 19 and 27 under 35 U.S.C. 103 as being unpatentable over Hercend et al., Betts et al. and Liss as applied to Claims 1-5, 9-12, 16-18 and 24 above and further in view of Kaper et al. (WO 2015/168161 A2) 
have been withdrawn.    

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 16-18, 20-22, 24-26 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al. (US 2015/0111789 A1, published April 23, 2015) in view of Spiekermann et al. (WO 2016/174199 A1, published 11/3/2016), Hercend et al. (US Pat. 7,294,712 B2; published 11/13/2007 as previously cited), and Liss (Nucleic Acids Research 1 September 2002, Vol. 30, No. 17; e89; pages 1-9; cited in the IDS filed 4/28/2020) where Hercend et al., and Liss were cited in the previous Office Action.  
This rejection has not been previously presented, and Betts et al. (US 2015/0111789 A1) has not been previously cited.  
As an initial matter, all four documents are directed to the preparation and analysis of cDNAs as a common field of endeavor.  Additionally, Betts et al. and Hercend et al.  are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  
A review of Claim 1 in light of the specification finds that the term “expression library” in step (c) of Claim 1 is defined on page 11, lines 8-10, as meaning “a nucleic acid library useful in evaluating nucleic acid expression of a cellular sample”.  Thus the broadest reasonable interpretation of the term is as --a nucleic acid library for use in evaluating nucleic acid expression of a cellular sample--, which is a nucleic acid library with that intended use.  Similarly, the term “"immune cell receptor repertoire library" in step (c) of Claim 1 is interpreted in light of its definition on page 16, lines 16-19, as “generally mean[ing] a nucleic acid library that includes full length or partial sequences of one or more types of immune receptors of a cell or a population of cells”.  
Claims 1-5, 9-12, 16-18 and 24
Betts et al. teach a method comprising 

    PNG
    media_image3.png
    240
    403
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    64
    386
    media_image4.png
    Greyscale


See their claim 1 on page 14.  
Betts et al. further teach that the RNA is mRNA or non-polyadenylated RNA (see their claims 2-3 on pg 14) and that the polymerase is a reverse transcriptase (see their claim 10 on pg 15).  They also teach that “the polymerase may have terminal transferase activity, where the polymerase is capable of catalyzing template-independent addition of deoxyribonucleotides to the 3' hydroxyl terminus of a DNA molecule” (see pg 4, ¶0035).  
They further teach that their method utilizes “the ability of certain nucleic acid polymerases to ‘template switch,’ using a first ribonucleic acid (RNA) strand as a template for polymerization, and then switching to a second template nucleic acid strand (which may be referred to as a ‘template switch nucleic acid’ or an ‘acceptor template') while continuing the polymerization reaction” (see pg 2, ¶0021).  
Betts et al. also depict an embodiment of their method with synthesis of a double-stranded cDNA in their Figure 1, which is reproduced in part as follows:

    PNG
    media_image5.png
    852
    507
    media_image5.png
    Greyscale

Betts et al. further teach “[r]everse transcriptases capable of template-switching that find use in practicing the[ir] subject methods include, but are not limited to, retroviral reverse transcriptase, retrotransposon reverse transcriptase, retroplasmid reverse transcriptases, retron reverse transcriptases, bacterial reverse transcriptases, group II intron derived reverse transcriptase, and mutants, variants derivatives, or functional fragments thereof” (see pg 4, ¶0033), which corresponds to part (a) in Claim 1 and to Claims 12 and 16 because these reverse transcriptases use an RNA template in the methods of Betts et al.
Moreover, Betts et al. teach “the polymerase is an MMLV reverse transcriptase (MMLV RT). MMLV RT incorporates additional nucleotides (predominantly dCTP, e.g., three dCTPs) at the 3' end of the nascent DNA strand. As described [ ], these additional nucleotides may be useful for enabling hybridization between the 3' end of the template switch oligonucleotide and the 3' end of the nascent DNA strand, e.g., to facilitate template switching by the polymerase from the template RNA to the template switch oligonucleotide” (see e.g. pg 4, ¶0035), which corresponds to Claims 17-18.    
Betts et al. also teach that 
“[o]nce the product nucleic acid is produced, the methods may include inputting the product nucleic acid directly into a downstream application of interest (e.g., a sequencing application, etc.). In other aspects, the methods may include using the product nucleic acid as a template for second-strand synthesis and/or PCR amplification” (emphasis added; see pgs 67-8 ¶0058).  

Additionally, Betts et al. depict data “showing that a cDNA library maybe generated using the[ir] methods [ ] with various amounts of input RNA” (see Fig. 4 and pg 1, ¶0009).  
They also teach generating “a cDNA library corresponding to mRNAs” (see pg 9, ¶0066) and “a cDNA library corresponding to non-polyadenylated RNAs” (see pg 9, ¶0067).  They further teach a specific example of “Library Construction” (see pg 11, ¶¶0084-0087).  Betts et al. also teach that “[t]he template RNA may be any type of RNA (or sub-type thereof) including, but not limited to, a messenger RNA (mRNA), a microRNA (miRNA), a small interfering RNA (siRNA), a transacting small interfering RNA (ta-siRNA), a natural small interfering RNA (nat-siRNA), a ribosomal RNA (rRNA), a transfer RNA (tRNA), a small nucleolar RNA (snoRNA), a small nuclear RNA (snRNA), a long non-coding RNA (IncRNA), a non-coding RNA (ncRNA), a transfer-messenger RNA (tmRNA), a precursor messenger RNA (pre-mRNA), a small Cajal body-specific RNA (scaRNA), a piwi-interacting RNA (piRNA), an endoribonuclease-prepared siRNA (esiRNA), a small temporal RNA (stRNA), a signal recognition RNA, a telomere RNA, a ribozyme, or any combination of RNA types thereof or sub-types thereof” (see pg 3, ¶0027).  These teachings correspond to “an expression library” and “an immune cell repertoire library” of part (c) in Claim 1 as explained further below.  
It is noted that library generation/amplification of all cDNA material would be reasonably expected to contain all species of nucleic acids in the starting material (which corresponds to Claim 32).  Similarly, dividing the starting material into two portions for library generation/amplification of each would be expected to produce nearly all species of nucleic acids in each (which corresponds to Claim 33 as explained below).  
Betts et al. further teach embodiments where “the RNA sample that includes the template RNA is isolated from a single cell” (see pg 3, ¶0028) and that “[t]he template RNA may be present in any nucleic acid sample of interest, including but not limited to, a nucleic acid sample isolated from a single cell, a plurality of cells (e.g., cultured cells), a tissue, an organ, or an organism (e.g., bacteria, yeast, or the like)” (see pg 3, ¶0029), which is relevant to Claims 3 and 4.
Betts et al. do not teach “splitting” their double-stranded (ds) cDNA products as presented in part (b) of Claim 1; nor do they teach the specific steps in parts (c)(i) and (c)(ii) of Claim 1.  But they do teach that “it is readily apparent to those of ordinary skill in the art in light of the teachings of this invention that certain changes and modifications may be made thereto without departing from the spirit or scope of the appended claims” (emphasis added; see pg 12, ¶0101).
Spiekermann et al. teach a method starting with RNA isolation, followed by cDNA synthesis, and then dividing of the synthesized cDNA into multiple portions for “preamplification” and then analysis by qRT-PCR (see Fig. 1) followed by calculation of an arithmetic mean (see pg 4, lines 12-14).  They also teach “determining the level of [a] specific nucleic acid molecule in each of the three or more batches” (see pg 2, lines 33-34).  
They further teach that the specific nucleic acid sequence analyzed by qRT-PCR may be “a specific mRNA” (see pg 3, lines 12-14) as well as multiple other types of RNA, which necessarily means that the embodiments of the starting RNA includes mRNA molecules.  Regarding “preamplification”, they teach “independent PCR performed with each of the [ ] aliquots in step (ii) of the methods according to the present invention is a preamplification PCR reaction” (see pg 8, lines 23-24, and pg 2, lines 15-18 and 29-31).  
Spiekermann et al. further teach that the starting nucleic acid (RNA) molecule may be from a biological sample “selected from the group consisting of body fluid, tissue, cells, cell lysate, and cell culture supernatant” (see pg 3, lines 21-22) and from “whole blood” (see pg 3, lines 24-26).  An artisan having ordinary skill would recognize “whole blood” as necessarily including immune cells.
Thus it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the teachings of Betts et al. by dividing their ds cDNA product into portions (in the way taught by Spiekermann et al.) for “downstream application(s) of interest, e.g., PCR amplification and/or a downstream application of interest (including library generation or construction) as taught by Betts et al. with the reasonable expectation of successfully producing derivative nucleic acid populations, from the same starting cDNA material, that can be separately analyzed and then combined with, or compared to, each other without surprising or unexpected results.  It is noted that each of the “PCR amplification” and library construction starting ds cDNA material as taught by Betts et al. would result in an “expression library” as interpreted above (and so corresponds to part (c)(i) of Claim 1).  And “sequencing” of ds cDNA material as taught by Betts et al. corresponds to specificity with respect to one or more particular nucleic acid sequence (which is analogous to part (c)(ii) of Claim 1).
With this modification, Betts et al. and Spiekermann et al. still do not teach the specific features of part (c) in Claim 1.  
Hercend et al. teach generating double stranded cDNA from RNA of peripheral lymphocytes.  More specifically regarding Claim 1, step (a), they teach reverse transcription of a first strand cDNA with “a primer A which is specific to the C region constituted by” SEQ ID NO:19 followed by purification and “the addition of a dG end” with “terminal deoxynucleotidyl transferase (TdT)” and second strand synthesis using “a poly-C primer” with SEQ ID NO:20 and the dG tailed first strand cDNA as a template (see e.g. col. 7, line 61, to col. 8, line 30).  It is noted that use of TdT and the poly-C primer is not “a template-switching reverse transcription reaction” as recited in step (a) of Claim 1 (see Claim Interpretation section above).  It is further noted that use of TdT and the poly-C primer is analogous to “a template-switching reverse transcription reaction” as recited in step (a) of Claim 1 (and to the teachings of Betts et al. as described above) given the commonalities of using a terminal transferase activity to add nucleotides to the 3’ end of a first cDNA strand followed by hybridization of an oligonucleotide to the added nucleotides, and ultimately extension of the oligonucleotide to produce a second cDNA strand and produce double stranded cDNA (ds cDNA).  
Hercend et al. further teach (a first) PCR amplification of the ds cDNA with the poly-C primer and “a primer B specific to the C region” followed by precipitation, resuspension, and purification with agarose gel before a “second amplification” using “10% of the band containing” the ds cDNA with a “primer C which is specific to the C region” (see e.g. col. 8, lines 20-45).  Additionally, Hercend et al. teach taking “1/10 of” amplified and precipitated ds cDNA for purification with agarose gel (see col. 8, lines 38-39) and then taking “10%” of the gel purified material for the “second amplification” (see col. 8, lines 40-41) and then taking “1/3 of the product of the second amplification” for cloning (see col. 8, lines 48-52), which is analogous to the dividing of a starting cDNA material as taught by Spiekermann et al. (as described above).   
After the second amplification, Hercend et al. teach taking “1/3 of the product of the second amplification” for digestion with Sac II and insertion into “Bluescript SK+ vector” downstream of the T3 and lac promoters (see col. 8, lines 48-54), which corresponds to the “end-capture method” in step (c)(i) of Claim 1 because the product of the second amplification comprises the poly-C primer “end” and the insertion into the expression vector corresponds to the “expression library”.  
It is noted that the “second amplification” also corresponds to the “amplifying an immune cell receptor-specific cDNA” in step (c)(ii) of Claim 1.  Additional evidence of the correspondence between the “amplifying” in step (c)(ii) of Claim 1 and a product of the “second amplification” is in the product being “specific to the [T cell receptor] C region” (see col. 8, lines 40-45).  Thus it is “an immune cell receptor repertoire library” as presented in step (c) of Claim 1 but without being after the “splitting” in step (b) of Claim 1.  
Additionally, the presence of a “repertoire library” is demonstrated by the sequencing of the “1/3 of the product of the second amplification”, generated using the “10%” above, being cloned and sequenced (see col. 8, line 48, to col. 9, line 6) and then found to include “350 cDNA [with] 226 cDNA [that] correspond to the V-J- C variable region only” (see col. 9, lines 25-29; and next paragraph), which means that the original product of the “second amplification” must also include multiple T cell receptor cDNAs.  
Regarding Claims 2 and 5, Hercend et al. teach “peripheral lymphocytes” as the source of their “total RNA” as templates for cDNA synthesis (see col. 7, lines 61-67), which lymphocytes are “a cellular sample” as presented in Claim 2 and are processing together as a ‘pool’ prior to splitting as presented in Claim 5.   
Regarding Claims 9-11, the poly-C primer of Hercend et al. (described above) corresponds to the “5’ amplification primer” in Claim 9.  Regarding Claims 10-11, the primer C in the “second amplification” of Hercend et al. (described above) corresponds to the “immune cell receptor-specific amplification primer” because Hercend et al. teach primer C as “specific to the [T cell receptor] C region” (see col. 8, lines 44-45), in correspondence to Claims 10 and 11.  
Regarding Claim 12, Hercend et al. teach an RNA sample (from “peripheral lymphocytes” as described above), a first strand complementary deoxyribonucleic acid (cDNA) primer (namely primer A as described above), a template switch oligonucleotide comprising a 3' hybridization domain and a 5' adapter sequence binding domain (namely the poly-C primer as described above, wherein the “14C” portion at the 3’ end corresponds to “a 3’ hybridization domain” and at least the SacII restriction site (CCGCGG) at positions 13-18 of the first 21 nucleotides corresponds to “a 5’ adapter sequence binding domain” because it is used for insertion into the cloning vectors), a reverse transcriptase and dNTPs (see col. 8 as described above). 
Regarding Claim 24, Hercend et al. teach sequences obtained by their methods and identified as IGRb17, IGRb18, and IGRb19, each of which includes the ATG initiation codon for a V7 immune cell receptor sequence (see Fig. 5; col. 7, lines 7-16; and col. 9, line 25, through col. 10, line 61).  The ATG initiation codon is a “5’ end of an immune cell receptor sequence” as presented in Claim 24.  It is noted that the instant application does not include an express definition for the term “5’ end of an immune cell receptor sequence”.  
In addition to the above, Hercend et al. further teach “[d]ifferent methods can be used to establish a connection between expression of T-cell genes and an illness” and that “[t]hese methods include:  a—the production and analysis of cDNA expression libraries obtained from T-cells connected with the illness to determine the frequency of dominant genes”, which corresponds to “producing an expression library” in step (c) of Claim 1, and “c—the analysis of samples by obtaining cDNA, amplification by PCR and hybridization with labelled probes” (see col. 4, lines 53-65), which corresponds to producing “an immune cell receptor repertoire library” in step (c) of Claim 1.  
Liss teaches real-time RT-PCR (reverse transcriptase-PCR) of RNA from individual cells (pertinent to claims 1, 3, and 4, see e.g. title).  Liss also teaches splitting the generated cDNA into a first reaction mixture and a second reaction mixture (both for rtqPCR) to evaluate reproducibility of a “precipitation method at the level of the single cell” (see e.g. pg 4, 2nd col., 2nd ¶).  An ordinary artisan would recognize the precipitation method of Liss as analogous to Hercend et al’s precipitation and gel purification before their “second amplification”.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al. and Spiekermann et al. (as explained above) by (A) first generating ds cDNA from RNA of peripheral lymphocytes (as taught by Hercend et al.) followed by taking a first portion of the cDNA product for downstream library construction (as taught by Betts et al.), with use of an end primer corresponding to the poly-C primer of Hercend et al., to capture and amplify the plurality of nucleic acid species in the cDNA and (B) taking another portion of the cDNA product for downstream PCR amplification with a poly-C primer and “a primer B specific to the C region” as taught by Hercend et al. with the reasonable expectation of successfully producing two derivative nucleic acid populations, from the same starting cDNA material, that can be compared to each other without surprising or unexpected results.  More specifically, the modification provides the advantage of comparing the library constructed from the first portion (as a more complete population of RNA species of peripheral lymphocytes than sequencing of “the second amplification” product of Hercend et al.) to the population of amplified (T cell receptor) “C region” specific sequences.  The use of an end primer corresponding to the poly-C primer of Hercend et al. improves the comparability between the two nucleic acid populations by controlling for variations that might arise from amplification methods other than “end-capture”. 
Furthermore, and regarding the size of the cDNA ‘portions’ to be used, Spiekermann et al. teach the occurrence of nucleic acid molecules at a “lower detection limit” due to their low concentrations in a biological sample (see pg 7, line 32, to pg 8, line 21).  Thus one having ordinary skill in the art would recognize the advantage of using half of a starting cDNA material for library generation/amplification and the other half for (T cell receptor) “C region” specific amplification to minimize the possibility of low concentration sequences being only in one portion.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Hercend et al. and Liss) to improve the similar method (of Betts et al. and Spiekermann et al.) in the same way.  
Claims 6-8, 20-22 and 25-26 
The teachings of Betts et al. regarding an RNA sample from a single cell and library construction for downstream sequencing are re-emphasized.  
Additionally, and similar to the portion of Figure 1 reproduced above, Betts et al. schematically illustrate “a template switch based method for generating a nucleic acid having adapter constructs according to one embodiment of the present disclosure. In this embodiment, adapters that include all nucleic acid domains necessary for a sequencing platform of interest are provided during a template-switch polymerization reaction” (emphasis added; see Fig. 2 and pg 1, ¶0007).  They also teach that in Figure 2, 
“sequencing adapter constructs A/A" and B/B' include all of the sequencing platform nucleic acid domains useful or necessary for sequencing the single product nucleic acid on a sequencing platform of interest (e.g., a domain that specifically binds to a surface-attached sequencing platform oligonucleotide, a sequencing primer binding domain, a barcode domain, a barcode sequencing primer binding domain, a molecular identification domain, and combinations thereof)” (emphasis added; see pg 9, ¶0064),  

where adapter construct B is in TSO (template switch oligonucleotide) 206, which corresponds to Claims 7 and 25.  And as shown in Figure 2, adapter construct A is in the 5’ portion of primer 208, which corresponds to Claim 26.  The first strand cDNA synthesis in Figure 2 is analogous to that of Hercend et al., with a template RNA, first primer, use of terminal transferase activity, and use of a template switch oligonucleotide.  
They further teach that 
“the sequencing platform adapter construct includes a nucleic acid domain selected from: a domain (e.g., a "capture site' or “capture sequence') that specifically binds to a surface-attached sequencing platform oligonucleotide (e.g., the P5 or P7 oligonucleotides attached to the surface of a flow cell in an Illumina® sequencing system); a sequencing primer binding domain (e.g., a domain to which the Read 1 or Read 2 primers of the Illumina® platform may bind); a barcode domain (e.g., a domain that uniquely identifies the sample source of the nucleic acid being sequenced to enable sample multiplexing by marking every molecule from a given sample with a specific barcode or “tag”); a barcode sequencing primer binding domain (a domain to which a primer used for sequencing a barcode binds); a molecular identification domain (e.g., a molecular index tag, such as a randomized tag of 4, 6, or other number of nucleotides) for uniquely marking molecules of interest to determine expression levels based on the number of instances a unique tag is sequenced; or any combination of such domains. In certain aspects, a barcode domain (e.g., sample index tag) and a molecular identification domain (e.g., a molecular index tag) may be included in the same nucleic acid” (see pg 5, ¶0040),

where the “sample index tag” corresponds to the “indexing sequence” of Claim 6. 
Also, the “sample multiplexing” in combination with an Illumina® sequencing system corresponds to sequencing more than one different nucleic acid sequences of a library in Claim 8.  This is also consistent with Betts et al. further teaching “next generation” sequencing platforms as including the Illumina®-based sequencing platform (see pg 1, ¶0002), which corresponds to Claims 8, 20-22.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al., Spiekermann et al., Hercend et al. and Liss (as explained above with respect to Claims 1-5, 9-12, 16-18 and 24) to include use of P5 and P7 compatible sequencing platform adapter constructs in a primer (for first strand cDNA synthesis) and TSO with a sample (i.e. single T cell) indexing barcode tag as well as the construction and sequencing of a cDNA library therefrom, as taught by Betts et al., with the reasonable expectation of successfully improving the method by identifying different single cell samples to facilitate pooling of the samples for analysis with NGS, both of the expression library constructs and cDNA library containing a repertoire based on the total RNA of Hercend et al. (in view of Liss), without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple use of known techniques (of Betts ‘906) to improve the similar method (of Betts et al., Spiekermann et al., Hercend et al. and Liss) in the same way.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Betts et al., Spiekermann et al., Hercend et al. and Liss as applied to Claims 1-12, 16-18, 20-22, 24-26 and 32-33 above and further in view of Tang et al. (“mRNA-seq whole-transcriptome analysis of a single cell.” Nat. Methods 6, 377–382 (2009) with Online Methods, two pages; as cited in the previous Office Action).  
This rejection has not been previously presented.  
As an initial matter, all five documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  Additionally, Betts et al. and Liss and Tang et al. further share the preparation of cDNAs from a single cell as a common field of endeavor, while Betts et al., Hercend et al. and Tang et al. further share the preparation of cDNA libraries as a common field of endeavor.
The teachings of Betts et al., Spiekermann et al., Hercend et al. and Liss, have been explained above.  
The teachings of Betts et al. regarding library construction and a downstream application of interest, including PCR amplification (see pgs 7-8, ¶0058), are re-emphasized.  
Liss further teaches her “improved single-cell real-time RT-PCR protocol provides a powerful tool to quantify differential gene expression of individual cells” (see abstract).  
Betts et al., Hercend et al. and Liss do not teach “differential expression analysis”, such as whole transcriptome analysis (WTA), of an expression library (of nucleic acids) as presented in Claim 23.  
Tang et al. teach mRNA-Seq whole-transcriptome analysis of a single cell (see title).  They further teach their method (as illustrated in Figure 1 on pg 378 and detailed in the Online Methods, pg 1, left col., section titled “Single-cell cDNA preparation”) as picking and lysing a single cell, followed by reverse transcribing the mRNAs from the lysate with poly(T) primer and then inactivating the reaction.  Then the nonreactive primers were digested and a poly(A) tail was added to the first-strand cDNAs at the 3’ end by terminal deoxynucleotidyl transferase, followed by second-strand cDNA synthesis with a poly(T) primer.  Then these ds cDNAs were amplified by PCR followed by purification.  An artisan of ordinary skill would recognize the above as similar to the initial steps of cDNA synthesis of Betts et al. and as analogous to downstream library construction for sequencing as taught by Betts et al. 
After that purification, Tang et al. further teach “a portion of these cDNAs was further amplified by nine cycles of PCR using a poly(T) primer with an anchor sequence containing a 5’ end–blocked by amine at the C6 position” (Ibid).  And Tang et al. also teach purification of the PCR products to be ready for sequencing (Ibid); see also Figure 1 regarding shearing of the PCR products and ligation of sequencing adapters, followed by emulsion PCR and SOLiD sequencing with subsequent analysis of sequencing reads “using Applied Biosystems’ whole transcriptome software tools” (see also Online Methods, pg 1, left col. last ¶ thru right col.).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al., Spiekermann et al., Hercend et al. and with use of single T-cells (as explained above) by modifying the library construction steps for use as whole transcriptome analysis as taught by Tang et al. with the reasonable expectation of successfully improving and expanding the method to use a portion of the ds cDNAs from single T cells for WTA as taught by Tang et al. without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Tang et al.) for others (Betts et al. and Liss ) to obtain predictable results; and simple use of known techniques (of Tang et al. ) to improve the similar method (of Betts et al. and Spiekermann et al.) in the same way.  

Claims 19 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Betts et al., Spiekermann et al., Hercend et al. and Liss as applied to Claims 1-12, 16-18, 20-22, 24-26 and 32-33 above and further in view of Kaper et al. WO 2015/168161 A2; published 11/5/2015; cited in the IDS filed 1/12/2021, as cited in the previous Office Action).    
This rejection has not been previously presented.  
As an initial matter, all five documents are directed to the preparation and analysis of cDNAs as a common field of endeavor, while both Hercend et al. and Betts et al. are directed to the use of a terminal transferase activity with a template switching oligonucleotide to produce a second cDNA strand.  Additionally, Betts et al, Liss and Kaper et al. further share the preparation of cDNAs from a single cell as a common field of endeavor, while Betts et al., Hercend et al. and Kaper et al. further share the preparation of cDNA libraries as a common field of endeavor.  
The teachings of Betts et al., Spiekermann et al., Hercend et al., and Liss have been explained above.  They do not teach a combination of using template switching and tagmentation as encompassed by Claims 19 and 27-31.  
Kaper et al. teach “rapid gene expression library preparation methods that can be applied to single cell input levels” (emphasis added; see pg 7, lines 5-7), which is relevant to the teachings of Betts et al., Hercend et al. and Liss.  They further teach first strand cDNA synthesis with an oligo dT containing primer followed by template switching, pooling of samples and PCR (see Fig. 2A; pg 4, lines 22-26, and pg 7, lines 8-23), which is relevant to the teachings of Betts et al., Spiekermann et al. and Hercend et al.  More specifically, they teach use of “SMARTSCRIBETM” with its terminal transferase activity (see e.g. pg 6, lines 10-14, and Fig. 1)
Kaper et al. also teach generating “a cDNA library comprising double-stranded cDNA, and performing a tagmentation reaction to simultaneously cleave each cDNA and incorporate an adapter into each strand of the cDNA” (see pg 2, lines 27-29; Fig. 2B), which corresponds to the “tagmenting” step in Claim 19.  As shown in Fig. 2B, right portion, after tagmentation, there is contact with an end amplification primer with P5 and P7 sequencing adapter constructs (see also pg 8, lines 1-17), which corresponds to Claims 27-31.  See also page 14, line 20, thru page 17 regarding “Tagmentation”.  
Kaper et al. further teach use of their methods to perform whole transcriptome sequencing with use of both oligo dT and random priming (see Fig. 9A) followed by their tagmentation reaction (see e.g. pg 12, lines 6-22).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Betts et al., Spiekermann et al., Hercend et al. and Liss (with use of single T-cells as explained above) by modifying the library generation/amplification to include use of tagmenting as taught by Kaper et al. with the reasonable expectation of successfully improving and expanding the method to produce ds cDNAs from single T cells for post-tagmentation sequencing as taught by Kaper et al. without surprising or unexpected results.  
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple substitution of known elements (of Kaper et al.) for others (of Betts et al., Hercend et al. and Liss) to obtain predictable results; and simple use of known techniques (of Kaper et al. ) to improve the similar method (of Betts et al., Spiekermann et al., Hercend et al. and Liss) in the same way.  

Response to Applicant Arguments
Applicant’s arguments in the 3/8 Reply (see pgs 11-29) have been fully considered with the totality of the record and as applicable to the above rejections.  They are not persuasive. 
On pages 12-20, Applicant argues that the previous combination of cited references “does not teach or suggest splitting cDNA into two reaction mixtures to be prepared for two different libraries”.  This is not persuasive because each of Hercend et al. and Liss expressly teach dividing a starting cDNA material into two or more portions.  Additionally, and as explained in the first statement of rejection above, Betts et al. teach the use of a starting cDNA material for “downstream application(s) of interest, e.g., PCR amplification, cloning, sequencing” connected with “and” as the conjunction.  They also teach generation of “libraries” in the plural.  
The above rejections include the teachings of Spiekermann et al., including dividing a starting population of synthesized cDNAs into portions for PCR (“pre-“)amplification before use for analysis.  
Applicant also argues that the amended claims present distinct processes for producing two libraries in contrast to the overlapping libraries in the previous rejection.  This is not persuasive with respect to the above rejections, which do not include production of overlapping libraries.  
On pages 20-22, Applicant argues that the substitution of template switching from Betts et al. to Hercend et al. “would render the methods of Hercend inoperable”.  This is not persuasive because the above rejections do not include that substitution. 
On pages 22-24, Applicant argues that “[u]sing the single cell RT-PCR methods of Liss would destroy the purpose of Hercend”.  This is not persuasive because the above rejections do not include using the teachings of Liss in the teachings of Hercend et al.  Instead, they are based on modifying Betts et al., who teach use of nucleic acid samples from single cells, with each of Hercend et al. and Liss.  Additionally, and contrary to Applicant’s assertion that “using only a single cell would limit the ability of the Hercend method to detect a diversity of V sequences” (see pg 23, 1st ¶), use of a single T cell would permit detecting the range of V sequences within that cell as well as permit the comparison of their expression levels against other expressed sequences in a library generated/amplified as taught by Betts et al.
On pages 24-25, Applicant argues against the previous obviousness rejection of Claims 6-8, 20-22 and 25-26 based upon the methods of Betts ‘906 as being similar to those of Betts et al. and so cannot be used to modify Hercend et al.   This argument has been addressed above.  Additionally, the similarities between Betts ‘906 and Betts et al. supports the use of the former to modify the latter as presented in the second statement of rejection above.  
On pages 25-27, Applicant argues that the modification of Hercend et al. based upon Tang et al. in the previous rejection of Claim 23 is misplaced.  This is not persuasive because Tang et al. is used as the basis for modification of Betts et al. as explained in the third statement of rejection above.  
On pages 27-29, Applicant argues that the modification of Hercend et al. based upon Kaper et al. in the previous rejection of Claims 19 and 27 is misplaced.  This is not persuasive because Tang et al. is used as the basis for modification of Betts et al. as explained in the last statement of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl




/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635